Case 9:20-cv-00076-DWM Document 116 Filed 03/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

Sxnq?els | Suweém / Ksuktitmumat CV 20-76-M-DWM
*A-katmukwa ‘its, Incorporated, d/b/a
Energy Keepers, Incorporated,

Plaintiff, ORDER
V.
HYPERBLOCK LLC, et al.,
Defendants.

 

 

Plaintiff moves for the admission of Michael D. Goodstein to practice before
this Court in this case with Daniel F. Decker to act as local counsel. Mr.
Goodstein’s application appears to be in order.

Accordingly, IT IS ORDERED that Plaintiff's motion to admit Michael D.
Goodstein pro hac vice (Doc. 115) is GRANTED on the condition that pro hac
counsel shall do his or her own work. This means that pro hac counsel must do his
own writing; sign his own pleadings, motions, and briefs; and appear and
participate personally. Counsel shall take steps to register in the Court’s electronic
filing system (“CM-ECF”). Further information is available on the Court’s

website, www.mtd.uscourts.gov, or from the Clerk’s Office.
Case 9:20-cv-00076-DWM Document 116 Filed 03/08/21 Page 2 of 2

IT IS FURTHER ORDERED that this Order is subject to withdrawal unless
pro hac counsel, within fifteen (15) days of the date of this Order, files a notice
acknowledging counsel’s admission under the terms set forth above. In that notice,
counsel shall also designate a single attorney with the authority to make any and all

decisions related to the administration of this case as the primary point of contact

for the opposing party.

DATED this a day of March, 2021.

J
Donald W. Molloy, District Judge
United States District Court

 
